Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 06/07/2022 have been fully considered and are persuasive. Claim 13 has been amended to overcome the previously applied rejection under 35 U.S.C. 112(b), which is withdrawn. Applicant also argues that claim 16 is definite, providing a clear and detailed explanation of the limitations in question. Examiner agrees with the applicant’s position and has withdrawn the rejection of claim 16 under 35 U.S.C. 112(b).
As stated in the Allowable Subject Matter section of the previous Office action, the prior art fails to teach or fairly suggest every limitation of the instantly claimed invention. It is well known and conventional in the prior art to provide a window jig with bent edges to accommodate a window with curved edges. This is taught, for example, by Choi (US 2018/0056638), Chen (US 2019/0315111), and Kim (US 2017/0100922). However there is no teaching or suggestion in the prior art to include a protective cap coupled with a short side jig part of such a window jig as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746